Exhibit 10.5

SUBORDINATION AGREEMENT OF FOSSIL TRUST FOR

THE BENEFIT OF FIRST INTERSTATE BANK OF TEXAS,

N.A.

WHEREAS, Fossil Partners, L.P. (“Borrower”) is or may become indebted to Fossil
Trust, a Delaware business trust (“Junior Creditor”)

WHEREAS, Borrower desires to enter into an Amended and Restated Loan Agreement
(the “Loan Agreement”) with First Interstate Bank of Texas, N.A. (“Bank”); and

WHEREAS, upon Bank’s acceptance of this Subordination Agreement, Borrower will
be indebted to Junior Creditor only in the amounts and on the evidences of
indebtedness described on Exhibit A attached hereto;

NOW, THEREFORE, to induce Bank, in its discretion, to extend credit to Borrower
at any time, in such manner, upon such terms and for such amounts as may be
mutually agreeable to Bank and Borrower, Junior Creditor hereby agrees to
subordinate and does hereby subordinate payment by Borrower of all or any part
of the indebtedness described on Exhibit A attached hereto together with any and
all other indebtedness of Borrower to Junior Creditor now or hereafter incurred,
created or evidenced, howsoever such indebtedness may be hereafter extended,
renewed or evidenced (all such indebtedness hereinafter referred to as the
“Subordinated Indebtedness”), together with all collateral, mortgage(s) and
security if any, for the payment of the Subordinated Indebtedness, to the
payment in full, in cash to Bank, its successors and assigns, of any and all
indebtedness, direct or contingent for which Borrower may now or hereafter be
obligated to Bank, including, without limitation, interest at the rate(s)
provided for in the Loan Agreement which, but for the commencement of any
bankruptcy, insolvency or receivership proceeding relating to Borrower, would
have accrued and been payable with respect to such indebtedness, (“Senior
Obligations”) and any collateral, mortgage(s) and security granted to Bank
therefor, and in furtherance thereof does hereby agree not to ask for, demand,
sue for, take or receive all or any part of the Subordinated Indebtedness or
enforce Junior Creditor’s rights to any security therefor, nor ask for, demand,
take or receive any security therefor, unless and until Senior Obligations have
been paid in full in cash and Bank’s financing arrangements with Borrower
terminated. Junior Creditor also hereby agrees that Bank shall be subrogated for
Junior Creditor with respect to Junior Creditor’s claims against Borrower and
Junior Creditor’s rights, liens and security interests, if any, in any of
Borrower’s assets and the proceeds thereof until the Senior Obligations have
been paid in full, in cash and Bank’s financing arrangements with Borrower
terminated.

Junior Creditor further agrees that, upon any distribution of the assets or
readjustment of the indebtedness of Borrower, whether by reason of liquidation,
composition, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any of the Subordinated Indebtedness, or the application of the assets of
Borrower to the payment or liquidation thereof, Bank shall be entitled to
receive payment in full in cash of the Senior Obligations prior the payment of
all or any part of the Subordinated Indebtedness, and in order to enable Bank to
enforce its rights hereunder in any such action or proceeding, Bank is hereby
irrevocalby authorized and empowered in its sole discretion make and present for
and on behalf of Junior Creditor such proofs of claim against Borrower on
account of the Subordinated Indebtedness in the name of Junior Creditor or Bank
may deem expedient or proper and to vote such proofs of claim in any such
proceeding and to receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid and issued and
to apply the same on account of any of the Senior Obligations.



--------------------------------------------------------------------------------

Junior Creditor represents and warrants to Bank that Exhibit A attached hereto
identifies all of Borrower’s existing indebtedness and obligations to Junior
Creditor.

Junior Creditor further agrees to execute and deliver to Bank such assignments,
endorsements, or other instruments as my be required by Bank in order to enable
Bank to enforce any and all such claims and to collect any and all dividends or
other payments or disbursements which may be made at any time on account of all
or any of the Subordinated Indebtedness.

If any money or other property is received by Junior Creditor for application on
the Subordinated Indebtedness before the Senior Obligations are paid in full, in
cash, Junior Creditor will hold such money and other property in trust for Bank
and promptly after receipt, deliver such money and other property to Bank.

Junior Creditor hereby also agrees not to assign or transfer at any time while
this Subordination Agreement remains in effect any rights, claim or interest of
any kind in or to any of the Subordinated Indebtedness, either principal or
interest, without (1) first notifying Bank and (2) making such assignment
expressly subject to this Subordination Agreement in form and substance
satisfactory to Bank. Junior Creditor will, upon request from Bank, deliver any
note or other evidence of the Subordinated Indebtedness to Bank, and Bank may
(or Junior Creditor, upon request from Bank, will) add a legend to such note or
other evidence of the Subordinated Indebtedness stating that payment thereof is
the subject of the provisions of this Subordination Agreement.

This is a continuing agreement of subordination and Bank may continue, without
notice to Junior Creditor, to extend credit or other accommodation or benefit
and lend moneys to or for the account of Borrower on the faith hereof. It is
further understood and agreed that Bank may at any time, in its sole discretion,
renew or extend the time of payment of all or any existing or future
indebtedness or obligations of Borrower to Bank or waive or release any
collateral which may be held therefor at any time and in reference thereto to
make and enter into any such agreement or agreements as Bank may deem proper or
desirable without notice to or further assent from Junior Creditor and without
in any manner impairing or affecting this Subordination Agreement or any of
Bank’s rights hereunder.

Junior Creditor hereby expressly waives notice of acceptance by Bank of the
subordination and other provisions of this Subordination Agreement and all other
notices whatsoever, including, without limitation, notice of the creation of any
indebtedness or liability of Borrower to Bank, notice of the giving or extension
of credit by Bank to Borrower, notice of protest and default, and all other
notices to which Junior Creditor might otherwise be entitled. Junior Creditor
consents and agrees that Bank shall be under no obligation to marshal any assets
in favor of Junior Creditor or against or in payment of any or all of the Senior
Obligations. Junior Creditor hereby assents to any extension or postponement of
the time of payment of the Senior Obligations or to any other indulgence with
respect thereto, to any substitution, exchange or release of collateral which
may at any time secure the Senior Obligations and/or to the addition or release
of any other party or person primarily or secondarily liable therefor.

Junior Creditor expressly waives reliance by Bank upon the subordination and
other agreements as herein provided and presentment, demand and protest. Junior
Creditor agrees that Bank has made no warranties or representations with respect
to the due execution, legality, validity, completeness or enforceability of the
Loan Agreement or any other document or instrument evidencing or relating to the
Senior Obligations, or the collectibility of the Senior Obligations, that Bank
shall be entitled to manage and supervise its loans to Borrower in accordance
with its usual practices, modified from time to time as it deems appropriate
under the circumstances, without regard to the existence of any rights that
Junior Creditor may now or hereafter have in or to any of the assets of
Borrower, and that Bank shall have no liability to Junior Creditor for, and
waives any claim which Junior Creditor may now or hereafter have



--------------------------------------------------------------------------------

against Bank arising out of, (1) any and all actions which Bank, in good faith,
takes or omits to take (including, without limitation, actions with respect to
the creation, perfection or continuation of liens or security interests in the
“Collateral” (as defined in the Loan Agreement), actions with respect to the
occurrence of an “Event of Default” (as defined in the Loan Agreement), actions
with respect to the foreclosure upon, sale, release of, depreciation of or
failure to realize upon any of the Collateral, and actions with respect to the
collection of any claim for all or any part of the Senior Obligations from any
account debtor, guarantor or any other party) with respect to the Loan Agreement
or any other agreement related thereto or to the collection of the Senior
Obligations or the valuation, use, protection or release of the Collateral,
(2) Bank’s election, in any proceeding instituted under Chapter 11 of Title 11
of the United States Code (11 U.S.C. §101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code, and/or (3) any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code.

Junior Creditor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, any and all endorsers and any and all
guarantors of Borrower’s indebtedness to Bank and of all other circumstances
bearing upon the risk of nonpayment of the Subordinated Indebtedness that
diligent inquiry would reveal, and Junior Creditor hereby agrees that Bank shall
have no duty to advise Junior Creditor information known to Bank regarding such
condition or any such circumstances.

This Subordination Agreement is binding on Junior Creditor, its successors and
assigns, and shall inure to the benefit of Bank, its successors and assigns.
Whenever reference is made in this Subordination Agreement to Borrower, such
term shall include any successor or assign of Borrower, including, without
limitation, a receiver, trustee or deptor-in-possession.

The foregoing notwithstanding, until such time as Bank gives Junior Creditor
notice that Borrower is in default of any of its obligations to Bank, Junior
Creditor may accept and retain payments identified on Exhibit A attached hereto
as “Permitted Payments”.

Any notice or notification required, permitted or contemplated hereunder shall
be in writing, shall be addressed to the party to be notified at the address set
forth below or at such other address as each party may designate for itself from
time to time by notice hereunder, and shall be deemed to have been validly
served, given or delivered (i) three (3) days following deposit in the United
States mails, with proper first class postage prepaid, certified mail, return
receipt requested (ii) the next Business Day after such notice was delivered to
a regularly scheduled overnight delivery carrier with delivery fees either
prepaid or an arrangement, satisfactory with such carrier, made for the payment
of such fees, or (iii) upon receipt of notice given by telecopy, mail-gram,
telegram, telex, or personal delivery:

 

To Bank:    First Interstate Bank of Texas, N.A    1445 Ross Avenue Suite 300   
Dallas, Texas 75202 Attn: Jeffrey S. A. Cook To Junior Creditor:    Fossil Trust
   1100 N. Market Street    Rodney Square North    Wilmington, Delaware 19890



--------------------------------------------------------------------------------

With a copy to:   Fossil Trust c/o Fossil, Inc.   2280 N. Greenville Avenue  
Richardson, Texas 75082-4412   Attention: Randy S. Kercho

THIS SUBORDINATION AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LOCAL LAW OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT OTHERWISE
REFER CONSTRUCTION OR INTERPRETATION OF THIS SUBORDINATION AGREEMENT TO THE
SUBSTANTIVE LAW OF ANOTHER JURISDICTION, AND ALL OTHER LAWS OF MANDATORY
APPLICATION.

BANK AND JUNIOR CREDITOR EACH HEREBY WAIVES TRIAL BY JURY WITH RESPECT TO ANY
ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT TO ARISING OUT OF THIS AGREEMENT
AND/OR THE CONDUCT OF THE RELATIONSHIP BETWEEN BANK AND JUNIOR CREDITOR.

This Subordination Agreement sets forth the complete undertaking and agreements
of Bank and Junior Creditor with the subject matter hereof, and there are no
other agreements or understandings binding upon them, including, without
limitation, any conflicting provisions of any agreement of note referred to on
Exhibit A attached hereto.

The parties agree to be bound by the terms and provisions of the Arbitration
Program (dated 9/1/92) which is incorporated by reference herein and is
acknowledged as received by the parties pursuant to which any and all disputes
shall be resolved by mandatory binding arbitration upon the request of any
party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subordination Agreement has been duly executed by
Junior Creditor as of August 31, 1994,

 

FOSSIL TRUST, a Delaware business trust By:  

/s/ Alan D. Moore

  Alan D. Moore, Trustee

ACKNOWLEDGEMENT BY BORROWER

Borrower hereby acknowledges receipt of a copy of the Subordination Agreement,
confirms the accuracy of the information set forth in Exhibit A attached hereto
and that Exhibit A identifies all of Borrower’s existing indebtedness and
obligations to Junior Creditor, and agrees that it will not pay any indebtedness
subordinated by the foregoing Subordination Agreement (except as otherwise
permitted thereby) until all indebtedness of Borrower to Bank now existing and
hereafter arising shall have been paid in full and Bank’s financing arrangements
with Borrower are terminated. In the event of any breach of the provisions of
foregoing Subordination Agreement, Borrower agrees that, in addition to any
other rights and remedies Bank may have, all of Borrower’s obligations and
liabilities to Bank shall, without notice or demand, become immediately due and
payable, unless Bank shall otherwise elect.

 

FOSSIL PARTNERS, L.P

By: Fossil, Inc.,

its general partner

By:  

/s/ Randy S. Kercho

Name: Randy S. Kercho Title: VP and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

TO SUBORDINATION AGREEMENT

I. Indebtedness Owed to Junior Creditor

II. Permitted Payments

So long as, after giving effect to such payment, Borrower remains in compliance
with all the covenants of the Loan Agreement and no Event of Default (as defined
in the Loan Agreement) then exists, Junior Creditor may accept and retain
principal and interest payments of the note evidencing the Subordinated
Indebtedness. The Junior Creditor hereby acknowledges that it has been provided
a copy of and has Loan Agreement.



--------------------------------------------------------------------------------

LEGEND TO NOTE

THIS NOTE, AND PAYMENT AND ENFORCEMENT HEREOF, IS SUBJECT TO THE TERMS AND
PROVISIONS OF THAT CERTAIN SUBORDINATION AGREEMENT DATED AUGUST 31, 1994,
BETWEEN FOSSIL TRUST AND FIRST INTERSTATE BANK OF TEXAS, N. A. AND ACKNOWLEDGED
BY FOSSIL PARTNERS, L.P., AS SUCH SUBORDINATION AGREEMENT MAY BE AMENDED FROM
TIME TO TIME.